1. When suit for the recovery of real estate is brought in the statutory form, the plaintifi will be confined to tbe abstract of title appended to the declaration under section 3401 of the Code.2 The abstract of tbe title relied on in this case being the will of testator, and the assent of the executor to the legacy of the land sought to be recovered, that was the sole issue on trial made by the pleadings, and on that issue, there being sufficient evidence to sustain the verdict that the executor did not assent, and the presiding Judge being satisfied with the verdict, this court is not empowered by law to interfere.3. The plaintiff being permitted to recover only on the strength of his on title, and not on the weakness of the defendant’s, and failing to show title under the will and assent of the executor, by possession with that assent as set out in the abstract, it becomes unnecessary to examine defendant’s title and alleged errors of law assigned thereon.(Head-notes by tbe court.)